DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Summary
This communication is a Second Office Action Final Rejection on the merits. 
Claims 2 and 15-17 are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a blunt vertex” and a  “bending groove,”  not referenced on FIGS. 97-101 and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper and all edits removed are required.  See 37 CFR 1.52(b).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 2 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humphrey US 3,828,999 (Humphrey).

Regarding Claim 2, Humphrey discloses, A blank for folding to form a spoon (FIG. 3, Col. 2, lines 59-62), the blank comprising an elongated sheet (FIG. 3, Abstract) that comprises:
a top surface (FIG. 3, illustrated on side of 11) and a bottom surface (FIG. 4, other side of 11) , the bottom surface being provided opposite the top surface (FIGS. 3-5 – illustrate bottom surface opposite top surface);
a rear edge (FIG. 3, #27) and a front edge (FIG. 3, #12), the front edge being provided opposite the rear edge (FIG. 3 – illustrates 12 opposite 27); 
a first side edge (FIG. 3, illustrates an edge on entire side of 11) and a second side edge (FIG. 3, illustrates an edge on entire side of 15), the second side edge being provided opposite the first side edge (FIG. 3 – illustrates 11 opposite 15); 
a first strip segment (FIG. 3, #s 29 to 23) extending at an oblique angle inward from a respective endpoint at the first side edge (FIG. 3 – illustrates the segment starting just to the right of 16 and just before 23’s dashed line); 
a second strip segment (FIG. 3, #s 28 to 24) extending at an oblique angle inward  from a respective endpoint  at the second side edge (FIG. 3 – illustrates the segment starting just to the right of 19 extending towards 24), the first strip segment and the second strip segment extending along a longitudinal direction towards the front edge (FIG. 3 – illustrates first and second strip segment extending longitudinally towards 23); 
a short-bending line segment (FIG. 3 – illustrates a short line that connects first and second strip segments) forming a blunt vertex (FIG. 3, #24, Col. 3, lines 25-37); 
a first long-bending line segment (FIG. 3, #11) extending between the rear edge and the first strip segment (FIG. 3 – illustrates extension from vicinity of 27 to near 29); and 
a second long-bending line segment (FIG. 3, #15) extending between the rear edge and the second strip segment (FIG. 3 – illustrates extension from vicinity of 27 to near 28); 
wherein: 
the first strip segment, the second strip segment, and the front edge enclose a first flat portion (FIG. 3, top side of 21 near 23);
the first strip segment, the second strip segment, and the rear edge enclose a second flat portion (FIG. 3 – illustrates bottom side of 22);
the first flat portion being provided for bending to form a bowl portion (FIG. 1, #10, Col. 2, lines 62-68)  of the spoon (FIG. 1); 
and 
the second flat portion being provided for bending to form a handle (FIG. 1, #9) portion of the spoon
the first side edge and the second side edge define at least one pair of handle locking slits (FIG. 3, #s 17); 
wherein the elongated sheet further comprising a pair of spoon rest grooves (FIGS. 3 and 5 – illustrates two grooves between 16 near 29 and 19 near 28 that enable the spoon to rest on 31) being provided on the first side edge and the second side edge (FIG. 3 – illustrates grooves of first and second side to grooves).

Regarding Claim 15, Humphrey discloses, as previously claimed.  Humphrey further discloses, wherein at least one of the first long-bending line segment or the second long-bending line segment comprises a bending groove  (FIGS. 4 and 5, Col. 2, lines 4-10) on at least one surface of the blank (FIGS. 3-5 – illustrate the surface).  

Regarding Claim 16, wherein at least one of the first strip segment or the second strip segment comprises a bending groove (FIGS. 3 and 5, illustrates groove in 24 on FIG. 5) on at least one surface of the blank (FIGS 2-5 – illustrate the surface).  


Regarding Claim 17, wherein the first long-bending line segment and the second long-bending line segment are provided on the same surface of the blank (FIG.4, #21 and 22 on same side).


Response to Arguments
Applicant’s arguments, see Page 15, filed 22 Sep 2022, with respect to the Drawings, except for  “a blunt vertex” and a “bending groove,” have been fully considered and are persuasive.  The objection of Drawings has been withdrawn. However, the objection remains for “a blunt vertex” and a “bending groove.” 

Applicant’s arguments, see 16, filed 22 Sep 2022, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of Claim 2 has been withdrawn. 

Applicant's arguments filed 22 Sep 2022 have been fully considered but they are not persuasive. The Applicant claims that Zimmerman does not appear to remedy the deficiencies of Humphrey.  Zimmerman only pertains to the Claim 18 that was cancelled by the Applicant.

Applicant’s First Argument
The Applicant states that Humphrey does not appear to disclose the blank that includes extensions that extended away from an edge and that mate with a pair of ears and also including any fastening means that are defined by the edges instead of extending away for the edges.

Examiner’s Response to Applicant’s First Argument
The Examiner notes that neither Claim 2 or the subsequent dependent claims cite the limitations ‘a pair of ears” and “a fastening means.”

Applicant’s Second Argument
The Applicant states that Humphrey appears silent regarding the edges defining the grooves to permit the disposable spoon to be supported by a cup or bowl.

Examiner’s Response to Applicant’s Second Argument
The Examiner notes that the arguments are not persuasive as the newly presented limitation is found in the previously cited reference as part of Claim 2’s rejection.  The Specification states no criticality pertaining to the disposable spoon supported by the container.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        01 Nov 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731